NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         DEC 3 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JILBERT MANSOURI,                               No.    17-72645

                Petitioner,                     Agency No. A097-093-324

 v.
                                                MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      Jilbert Mansouri, a native and citizen of Iran, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny the petition for review.

      Substantial evidence supports the BIA’s conclusion that the harm Mansouri

suffered did not rise to the level of persecution. See Wakkary v. Holder, 558 F.3d
1049, 1059-60 (9th Cir. 2009) (petitioner failed to establish past persecution where

he was beaten and robbed on two occasions and accosted by a mob). Substantial

evidence also supports the BIA’s finding that Mansouri did not establish a well-

founded fear of future persecution. See id. at 1060 (objective risk is established by

a “‘reasonable possibility’ that [petitioner] will be ‘singled out individually for

persecution’”). Thus, his asylum claim fails.

      In this case, Mansouri failed to establish eligibility for asylum, therefore, he

did not establish eligibility for withholding of removal. See Zehatye, 453 F.3d at

1190. Thus, his withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Mansouri failed to show it is more likely than not that he would be tortured by or

with the consent or acquiescence of the Iranian government. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

                                           2                                    17-72645
PETITION FOR REVIEW DENIED.




                       3      17-72645